EXHIBIT 10.3

 

- 1 -

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE
HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR APPLICABLE STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES
ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO
AN EXEMPTION OR EXCLUSION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE SEPTEMBER 18, 2019.

 

THESE WARRANTS MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
PERSON IN THE UNITED STATES OR A U.S. PERSON UNLESS THESE WARRANTS AND THE
SECURITIES DELIVERABLE UPON EXERCISE OF THESE WARRANTS HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY
SUCH STATE OR AN EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.

 

THE WARRANTS REPRESENTED HEREBY WILL BE VOID AND OF NO VALUE AFTER 5:00 PM
(PACIFIC TIME) ON MAY 17, 2023.

 

BODY AND MIND INC.

(a Nevada Corporation)

 

WARRANT CERTIFICATE

 

WARRANT TO PURCHASE COMMON SHARES

 



Warrant Certificate Number: 2019-05-u

Number of Warrants: u



 

THIS IS TO CERTIFY THAT for value received, [insert name of investor], of
[insert address of investor] (the “Warrantholder”) has the right to purchase in
respect of each warrant (the “Warrants”) represented by this certificate or by a
replacement certificate (in either case this “Warrant Certificate”), at any time
up to 5:00 p.m. (Pacific time) on May 17, 2023 (the “Expiry Time”) one fully
paid and non-assessable common share (the “Common Shares”) of Body and Mind Inc.
(the “Corporation”), a corporation incorporated under the laws of the State of
Nevada, as constituted on the date hereof, at an exercise purchase price (the
purchase price in effect from time to time being called the “Exercise Price”) of
CAD$1.50 per Common Share if exercised on or before May 17, 2023, subject to
adjustment as provided herein.

 

  

  



- 2 -

 

The Corporation agrees that the Common Shares purchased pursuant to the exercise
of the Warrants shall be and be deemed to be issued to the Warrantholder as of
the close of business on the date on which this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid.

 

Nothing contained herein shall confer any right upon the Warrantholder to
subscribe for or purchase any Common Shares at any time after the Expiry Time
and from and after the Expiry Time the Warrants and all rights under this
Warrant Certificate shall be void and of no value.

 

The above provisions are subject to the following:

 

1. Exercise

 

1.1 In the event that the Warrantholder desires to exercise the right to
purchase Common Shares conferred hereby, the Warrantholder shall (a) surrender
this Warrant Certificate to the Corporation in accordance with section 9 hereof,
(b) complete and execute a subscription form in the form attached as Schedule A
to this Warrant Certificate, and (c) pay the amount payable on the exercise of
this Warrant in respect of the Common Shares subscribed for either by bank draft
or cheque payable to the Corporation. Upon such surrender and payment as
aforesaid, the Warrantholder shall be deemed for all purposes to be the holder
of record of the number of Common Shares to be so issued and the Warrantholder
shall be entitled to delivery of a certificate or certificates representing such
Common Shares and the Corporation shall cause such certificate or certificates
to be delivered to the Warrantholder at the address specified in the
subscription form within five business days after such surrender and payment as
aforesaid. No fractional Common Shares will be issuable upon any exercise of
this Warrant and the Warrantholder will not be entitled to any cash payment or
compensation in lieu of a fractional Common Share.

 

2. Partial Exercise

 

2.1 The Warrantholder may from time to time subscribe for and purchase any
lesser number of Common Shares than the number of Common Shares expressed in
this Warrant Certificate. In the event that the Warrantholder subscribes for and
purchases any such lesser number of Common Shares prior to the Expiry Time, the
Warrantholder shall be entitled to receive a replacement certificate
representing the unexercised balance of the Warrants.

 

3. Not a Shareholder

 

3.1 The holding of the Warrants shall not constitute the Warrantholder a
shareholder of the Corporation nor entitle the Warrantholder to any right or
interest in respect thereof except as expressly provided in this Warrant
Certificate.

 

4. Covenants and Representations

 

4.1 The Corporation hereby represents and warrants that it is authorized to
issue and that it will cause the Common Shares from time to time subscribed for
and purchased in the manner provided in this Warrant Certificate and the
certificate representing such Common Shares to be issued and that, at all times
prior to the Expiry Time, it will reserve and there will remain unissued a
sufficient number of Common Shares to satisfy the right of purchase provided in
this Warrant Certificate. All Common Shares which are issued upon the exercise
of the right of purchase provided in this Warrant Certificate, upon payment
therefor of the amount at which such Common Shares may be purchased pursuant to
the provisions of this Warrant Certificate, shall be and be deemed to be fully
paid and non-assessable shares and free from all taxes, liens and charges with
respect to the issue thereof. The Corporation hereby represents and warrants
that this Warrant Certificate is a valid and enforceable obligation of the
Corporation, enforceable in accordance with the provisions of this Warrant
Certificate. The Corporation hereby represents and warrants that it will at all
times prior to the Expiry Time of any Warrants hereunder maintain its existence,
will carry on and conduct its business in a prudent manner in accordance with
industry standards and good business practice, and will keep or cause to be kept
proper books of account in accordance with applicable law.

 

  

  



- 3 -

 

5. Anti-Dilution Protection:

 

5.1 Definitions: For the purposes of this section 5, unless there is something
in the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
subsection 5.1:

 



 

(a)“Adjustment Period” means the period commencing on May 17, 2019 and ending at
the Expiry Time;

 

 

 

 

(b)“Current Market Price” of the Corporation’s Common Shares at any date means,
if the Common Shares are traded on a stock exchange or in the over-the-counter
market, the price per share equal to the weighted average price at which the
Common Shares have traded in the over-the-counter market, during the period of
any 20 consecutive trading days ending not more than five business days before
such date; provided that the weighted average price shall be determined by
dividing the aggregate sale price of all Common Shares sold on the said exchange
or market, as the case may be, during such 20 consecutive trading days by the
total number of Common Shares so sold; and provided further that if the Common
Shares are not then traded on a stock exchange or in the over-the-counter
market, then the Current Market Price shall be determined by such firm of
independent chartered accountants as may be selected by the directors of the
Corporation;

 

 

 

 

(c)“director” means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action “by the directors” means
action by the directors of the Corporation as a board or, whenever empowered,
action by any committee of the directors of the Corporation; and

 

 

 

 

(d)“trading day” with respect to a stock exchange or over-the-counter market
means a day on which such stock exchange or market is open for business.



 

5.2 Adjustments: The Exercise Price and the number of Common Shares issuable to
the Warrantholder pursuant to this Warrant Certificate shall be subject to
adjustment from time to time in the events and in the manner provided as
follows:

 



 

(a)If at any time during the Adjustment Period the Corporation shall:



 



 

(i)fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a stock
dividend;

 

 

 

 

(ii)fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

 

 

 

 

(iii)subdivide the outstanding Common Shares into a greater number of Common
Shares; or



 



  

  



- 4 -

 



 

(iv)consolidate the outstanding Common Shares into a lesser number of Common
Shares;

 

 

 

 

(any of such events in subclauses 5.2(a)(i), 5.2(a)(ii), 5.2(a)(iii) and
5.2(a)(iv) above being herein called a “Share Reorganization”), the Exercise
Price shall be adjusted on the earlier of the record date on which holders of
Common Shares are determined for the purposes of the Share Reorganization and
the effective date of the Share Reorganization to the amount determined by
multiplying the Exercise Price in effect immediately prior to such record date
or effective date, as the case may be, by a fraction:



 



 

(A)the numerator of which shall be the number of Common Shares outstanding on
such record date or effective date, as the case may be, before giving effect to
such Share Reorganization; and

 

 

 

 

(B)the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Share Reorganization
(including in the case of a distribution of securities exchangeable for or
convertible into Common Shares the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such date).



 



 

To the extent that any adjustment in the Exercise Price occurs pursuant to this
clause 5.2(a) as a result of the fixing by the Corporation of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right. If the Warrantholder has not
exercised its right to subscribe for and purchase Common Shares on or prior to
the record date of such stock dividend or distribution or the effective date of
such subdivision or consolidation, as the case may be, upon the exercise of such
right thereafter shall be entitled to receive and shall accept in lieu of the
number of Common Shares then subscribed for and purchased by the Warrantholder,
at the Exercise Price determined in accordance with this clause 5.2(a) the
aggregate number of Common Shares that the Warrantholder would have been
entitled to receive as a result of such Share Reorganization, if, on such record
date or effective date, as the case may be, the Warrantholder had been the
holder of record of the number of Common Shares so subscribed for and purchased.



 



  

  



- 5 -

 



 

(b)If at any time during the Adjustment Period the Corporation shall fix a
record date for the issue or distribution to the holders of all or substantially
all of the outstanding Common Shares of rights, options or warrants pursuant to
which such holders are entitled, during a period expiring not more than 45 days
after the record date for such issue (such period being the “Rights Period”), to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share to the holder (or in the
case of securities exchangeable for or convertible into Common Shares, at an
exchange or conversion price per share) at the date of issue of such securities
of less than 95% of the Current Market Price of the Common Shares on such record
date (any of such events being called a “Rights Offering”), the Exercise Price
shall be adjusted effective immediately after the record date for such Rights
Offering to the amount determined by multiplying the Exercise Price in effect on
such record date by a fraction:



 



 

(i)the numerator of which shall be the aggregate of:



 



 

(A)the number of Common Shares outstanding on the record date for the Rights
Offering; and

 

 

 

 

(B)the quotient determined by dividing:



 



 

(I)either (a) the product of the number of Common Shares offered during the
Rights Period pursuant to the Rights Offering and the price at which such Common
Shares are offered, or, (b) the product of the exchange, exercise or conversion
price of the securities so offered and the number of Common Shares for or into
which the securities offered pursuant to the Rights Offering may be exchanged,
exercised or converted, as the case may be; by

 

 

 

 

(II)the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and



 



 

(ii)the denominator of which shall be the aggregate of the number of Common
Shares outstanding on such record date and the number of Common Shares offered
pursuant to the Rights Offering (including in the case of the issue or
distribution of securities exchangeable or exercisable for or convertible into
Common Shares the number of Common Shares into which such securities may be
exchanged, exercised or converted).

 

 

 

 

If by the terms of the rights, options, or warrants referred to in this clause
5.2(b), there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered, shall be
calculated for purposes of the adjustment on the basis of the lowest purchase,
conversion or exchange price per Common Share, as the case may be. Any Common
Shares owned by or held for the account of the Corporation shall be deemed not
to be outstanding for the purpose of any such calculation. To the extent that
any adjustment in the Exercise Price occurs pursuant to this clause 5.2(b) as a
result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants referred to in this clause 5.2(b),
the Exercise Price shall be readjusted immediately after the expiry of any
relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.



 



 

(c)If at any time during the Adjustment Period the Corporation shall fix a
record date for the issue or distribution to the holders of all or substantially
all of the Common Shares of:



 



 

(i)shares of the Corporation of any class other than Common Shares;

 

 

 

 

(ii)rights, options or warrants to acquire Common Shares or securities
exchangeable or exercisable for or convertible into Common Shares (other than
rights, options or warrants pursuant to which holders of Common Shares are
entitled, during a period expiring not more than 45 days after the record date
for such issue, to subscribe for or purchase Common Shares or securities
exchangeable for or convertible into Common Shares at a price per share (or in
the case of securities exchangeable or exercisable for or convertible into
Common Shares at an exchange, exercise or conversion price per share on the
record date for the issue of such securities) of at least 95% of the Current
Market Price of the Common Shares on such record date);



 



  

  



- 6 -

 



 

(iii)evidences of indebtedness of the Corporation; or

 

 

 

 

(iv)any property or assets of the Corporation;

 

 

 

 

and if such issue or distribution does not constitute a Share Reorganization or
a Rights Offering (any of such non-excluded events being herein called a
“Special Distribution”), the Exercise Price shall be adjusted effective
immediately after the record date for the Special Distribution to the amount
determined by multiplying the Exercise Price in effect on the record date for
the Special Distribution by a fraction:



 



 

(A)the numerator of which shall be the difference between:



 



 

(I)the product of the number of Common Shares outstanding on such record date
and the Current Market Price of the Common Shares on such record date; and

 

 

 

 

(II)the fair value, as determined by a recognized independent firm of valuators,
to the holders of Common Shares of the shares, rights, options, warrants,
evidences of indebtedness or property or assets to be issued or distributed in
the Special Distribution; and



 



 

(B)the denominator of which shall be the product obtained by multiplying the
number of Common Shares outstanding on such record date by the Current Market
Price of the Common Shares on such record date.



 



 

Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this clause 5.2(c)
as a result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable or exercisable for or convertible into Common Shares
referred to in this clause 5.2(c), the Exercise Price shall be readjusted
immediately after the expiry of any relevant exchange, exercise or conversion
right to the amount which would then be in effect if the current market value of
the Common Shares had been determined on the basis of the number of Common
Shares issued and remaining issuable immediately after such expiry, and shall be
further readjusted in such manner upon the expiry of any further such right.

 

 

 

 

(d)If at any time during the Adjustment Period there shall occur:



 



 

(i)a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Share Reorganization;



 



  

  



- 7 -

 



 

(ii)a consolidation, amalgamation or merger of the Corporation with or into any
other body corporate which results in a reclassification or redesignation of the
Common Shares or a change of the Common Shares into other shares or securities;
or

 

 

 

 

(iii)the transfer of the undertaking or assets of the Corporation as an entirety
or substantially as an entirety to another corporation or entity;

 

 

 

 

(any of such events being herein called a “Capital Reorganization”), after the
effective date of the Capital Reorganization:



 



 

(iv)the Warrantholder shall be entitled to receive, and shall accept, for the
same aggregate consideration, upon exercise of this Warrant, in lieu of the
number of Common Shares which the Warrantholder was theretofore entitled to
purchase or receive upon the exercise of this Warrant, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Warrantholder would have been entitled to receive as a
result of the Capital Reorganization if, on the effective date thereof, the
Warrantholder had been the registered holder of the number of Common Shares to
which the Warrantholder was theretofore entitled to purchase or receive upon the
exercise of this Warrant; and

 

 

 

 

(v)the Exercise Price shall, on the effective date of the Capital
Reorganization, be adjusted by multiplying the Exercise Price in effect
immediately prior to such Capital Reorganization by the number of Common Shares
purchasable pursuant to this Warrant Certificate immediately prior to the
Capital Reorganization, and dividing the product thereof by the number of
successor securities determined in Section 5.2(d)(iv) above.



 



 

(e)If necessary, as a result of any Capital Reorganization, appropriate
adjustments shall be made in the application of the provisions of this Warrant
Certificate with respect to the rights and interest thereafter of the
Warrantholder to the end that the provisions of this Warrant Certificate shall
thereafter correspondingly be made applicable as nearly as may reasonably be
possible in relation to any shares or other securities or property thereafter
deliverable upon the exercise of this Warrant.

 

 

 

 

(f)If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of clauses 5.2(a),
5.2(b) or 5.2(c) hereof, then the number of Common Shares purchasable upon the
subsequent exercise of this Warrant shall be simultaneously adjusted or
readjusted, as the case may be, by multiplying the number of Common Shares
purchasable upon the exercise of this Warrant immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.



 

5.3 Rules: The following rules and procedures shall be applicable to adjustments
made pursuant to subsection 5.2 hereof.

 



 

(a)Subject to the following provisions of this subsection 5.3, any adjustment
made pursuant to subsection 5.2 hereof shall be made successively whenever an
event referred to therein shall occur.



 



  

  



- 8 -

 



 

(b)No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one per cent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of this Warrant unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which except for the provision of this clause 5.3(b) would otherwise
have been required to be made shall be carried forward and taken into account in
any subsequent adjustment. Notwithstanding any other provision of subsection 5.2
hereof, no adjustment of the Exercise Price shall be made which would result in
an increase in the Exercise Price or a decrease in the number of Common Shares
issuable upon the exercise of this Warrant (except in respect of the Share
Reorganization described in subclause 5.2(a)(iv) hereof or a Capital
Reorganization described in subclause 5.2(d)(ii) hereof).

 

 

 

 

(c)No adjustment in the Exercise Price or in the number or kind of securities
purchasable upon the exercise of this Warrant shall be made in respect of any
event described in section 5 hereof if the Warrantholder is entitled to
participate in such event on the same terms mutatis mutandis as if the
Warrantholder had exercised this Warrant prior to or on the record date or
effective date, as the case may be, of such event.

 

 

 

 

(d)No adjustment in the Exercise Price or in the number of Common Shares
purchasable upon the exercise of this Warrant shall be made pursuant to
subsection 5.2 hereof in respect of the issue from time to time of Common Shares
pursuant to this Warrant Certificate or pursuant to any stock option, stock
purchase or stock bonus plan in effect from time to time for directors, officers
or employees of the Corporation and/or any subsidiary of the Corporation and any
such issue, and any grant of options in connection therewith, shall be deemed
not to be a Share Reorganization, a Rights Offering nor any other event
described in subsection 5.2 hereof.

 

 

 

 

(e)If at any time during the Adjustment Period the Corporation shall take any
action affecting the Common Shares, other than an action described in subsection
5.2 hereof, which in the opinion of the directors would have a material adverse
effect upon the rights of the Warrantholder, either or both the Exercise Price
and the number of Common Shares purchasable upon exercise of this Warrant shall
be adjusted in such manner and at such time by action by the directors, in their
sole discretion, as may be equitable in the circumstances. Failure of the taking
of action by the directors so as to provide for an adjustment prior to the
effective date of any action by the Corporation affecting the Common Shares
shall be deemed to be conclusive evidence that the directors have determined
that it is equitable to make no adjustment in the circumstances.

 

 

 

 

(f)If the Corporation shall set a record date to determine holders of Common
Shares for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall, thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
this Warrant shall be required by reason of the setting of such record date.



 



  

  



- 9 -

 



 

(g)In any case in which this Warrant shall require that an adjustment shall
become effective immediately after a record date for an event referred to in
subsection 5.2 hereof, the Corporation may defer, until the occurrence of such
event:



 



 

(i)issuing to the Warrantholder, to the extent that this Warrant is exercised
after such record date and before the occurrence of such event, the additional
Common Shares issuable upon such exercise by reason of the adjustment required
by such event; and

 

 

 

 

(ii)delivering to the Warrantholder any distribution declared with respect to
such additional Common Shares after such record date and before such event;

 

 

 

 

provided, however, that the Corporation shall deliver to the Warrantholder an
appropriate instrument evidencing the right of the Warrantholder, upon the
occurrence of the event requiring the adjustment, to an adjustment in the
Exercise Price and the number of Common Shares purchasable upon the exercise of
this Warrant and to such distribution declared with respect to any such
additional Common Shares issuable on this exercise of this Warrant.



 



 

(h)In the absence of a resolution of the directors fixing a record date for a
Rights Offering, the Corporation shall be deemed to have fixed as the record
date therefor the date of the issue of the rights, options or warrants issued
pursuant to the Rights Offering.

 

 

 

 

(i)If a dispute shall at any time arise with respect to adjustments of the
Exercise Price or the number of Common Shares purchasable upon the exercise of
this Warrant, such disputes shall be conclusively determined by the auditors of
the Corporation or if they are unable or unwilling to act, by such other firm of
independent chartered accountants as may be selected by the directors and any
such determination shall be conclusive evidence of the correctness of any
adjustment made pursuant to subsection 5.2 hereof and shall be binding upon the
Corporation and the Warrantholder.

 

 

 

 

(j)As a condition precedent to the taking of any action which would require an
adjustment pursuant to subsection 5.2 hereof, including the Exercise Price and
the number or class of Common Shares or other securities which are to be
received upon the exercise thereof, the Corporation shall take any action which
may, in the opinion of counsel to the Corporation, be necessary in order that
the Corporation may validly and legally issue as fully paid and non-assessable
shares all of the Common Shares or other securities which the Warrantholder is
entitled to receive in accordance with the provisions of this Warrant
Certificate.



 

5.4 Notice: At least 21 days prior to any record date or effective date, as the
case may be, for any event which requires or might require an adjustment in any
of the rights of the Warrantholder under this Warrant, including the Exercise
Price and the number of Common Shares which are purchasable under this Warrant,
the Corporation shall deliver to the Warrantholder a certificate of the
Corporation specifying the particulars of such event and, if determinable, the
required adjustment and the calculation of such adjustment. In case any
adjustment for which a notice in this subsection 5.4 has been given is not then
determinable, the Corporation shall promptly after such adjustment is
determinable deliver to the Warrantholder a certificate providing the
calculation of such adjustment. The Corporation hereby covenants and agrees that
the register of transfers and transfer books for the Common Shares will be open,
and that the Corporation will not take any action which might deprive the
Warrantholder of the opportunity of exercising the rights of subscription
contained in this Warrant Certificate, during such 21 day period.

 

  

  



- 10 -

 

6. Further Assurances

 

The Corporation hereby covenants and agrees that it will do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all and every such other act, deed and assurance as the Warrantholder
shall reasonably require for the better accomplishing and effectuating of the
intentions and provisions of this Warrant Certificate.

 

7. Time of Essence

 

Time is of the essence of this Warrant Certificate.

 

8. Governing Laws

 

This Warrant Certificate shall be construed in accordance with the laws of the
State of Nevada. In the event that any dispute shall occur between the parties
arising out of or resulting from the construction, interpretation, enforcement
or any other aspect of this Certificate, the parties hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Nevada and to
the jurisdiction of the United States District Court for the District of Nevada
for the purpose of any suit, action or other proceeding arising out of or based
upon this Warrant.

 

9. Notices

 

All notices or other communications to be given under this Warrant Certificate
shall be delivered by hand, by telecopier, or by email and, if delivered by
hand, shall be deemed to have been given on the delivery date and, if sent by
telecopier or email, on the date of transmission if sent before 4:00 p.m. on a
business day or, if such day is not a business day, on the first business day
following the date of transmission.

 

Notices to the Corporation shall be addressed to:

 

Body and Mind Inc.

1095 West Pender Street, Suite 750

Vancouver, BC V6E 2M6

Attention:  Leonard Clough, CEO

Email: len@altuscapital.ca

  

The Corporation or the Warrantholder may change its address for service by
notice in writing to the other of them specifying its new address for service
under this Warrant Certificate.

 

10. Legends on Common Shares

 

10.1 If the Warrantholder is a U.S. Person or exercising the Warrants for the
account or benefit of a U.S. Person, or a person in the United States, then the
Warrantholder also acknowledges and understands that the certificates
representing the Common Shares will be required to be stamped with the following
legend (or substantially equivalent language) restricting transfer in the
following manner in the United States:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.”;

 

  

  



- 11 -

 

10.2 If the Warrantholder is outside of the United States and is not (A) a U.S.
Person, or (B) exercising the Warrants for the account or benefit of a U.S.
Person, or a person in the United States, then the Warrantholder also
acknowledges and understands that the certificates representing the Common
Shares will be required to be stamped with the following legend (or
substantially equivalent language) restricting transfer in the following manner:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES REPRESENTED BY THE CERTIFICATE CANNOT BE THE SUBJECT OF
HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH
THE U.S. SECURITIES ACT.”;

 

provided, however, in either 10.1 or 10.2 above, if any Common Shares are being
sold, the legend may be removed by delivery to the Corporation’s registrar and
transfer agent and the Corporation of an opinion of counsel, of recognized
standing reasonably satisfactory to the Corporation, that such legend is no
longer required under applicable requirements of the United States Securities
Act of 1933, as amended (the “U.S. Securities Act”) or state securities laws.

 

10.3 If the Warrantholder exercises the Warrants prior to September 18, 2019,
then the Warrantholder also acknowledges and understands that the certificates
representing the Common Shares will be required, in addition to the respective
legend set forth in 10.1 or 10.2 above, as applicable, to be stamped with the
following legend:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE SEPTEMBER 18, 2019.”

 

11. Lost Certificate

 

11.1 If this Warrant Certificate or any replacement hereof becomes stolen, lost,
mutilated or destroyed, the Corporation shall, on such terms as it may in its
discretion impose, acting reasonably, issue and deliver a new certificate, in
form identical hereto but with appropriate changes, representing any unexercised
portion of the subscription rights represented hereby to replace the certificate
so stolen, lost, mutilated or destroyed.

 

  

  



- 12 -

 

12. Language

 

The parties hereto acknowledge and confirm that they have requested that this
Warrant Certificate as well as all notices and other documents contemplated
hereby be drawn up in the English language. Les parties aux présentes
reconnaissent et confirment qu’elles ont exigé que la présente convention ainsi
que tous les avis et documents qui s’y rattachent soient rédigés dans la langue
anglaise.

 

13. Transfer

 

13.1 The Warrants are transferable subject to compliance with all applicable
securities laws, rules and regulations.

 

14. Successors and Assigns

 

14.1 This Warrant Certificate shall enure to the benefit of the Warrantholder
and the successors and assignees thereof and shall be binding upon the
Corporation and the successors thereof.

 

  

  



- 13 -

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant Certificate to be
signed by an authorized officer as of the 17th day of May, 2019.

 

BODY AND MIND INC.

 



Per:

 

 

 

Authorized Signatory

 



__________

 



  

  



 

Schedule A

 

SUBSCRIPTION FORM

 

To: Body and Mind Inc.

 

The undersigned hereby subscribes for ____________ common shares (“Common
Shares”) of Body and Mind Inc. (the “Corporation”) (or such other number of
Common Shares or other securities to which such subscription entitles the
undersigned in lieu thereof or in addition thereto) pursuant to the provisions
of the warrant certificate (the “Warrant Certificate”) dated as of the 17th day
of May, 2019 issued by the Corporation to the Warrantholder (as defined in the
Warrant Certificate) at the purchase price of CAD$1.50 per Common Share if
exercised on or before 5:00 p.m. (Pacific time) on May 17, 2023, (or at such
other purchase price as may then be in effect under the provisions of the
Warrant Certificate) and on and subject to the other terms and conditions
specified in the Warrant and encloses herewith a cheque, bank draft or money
order or has transmitted good same day funds by wire or other similar transfer
in Canadian dollars payable to or to the order of the Corporation in payment of
the subscription price.

 

The undersigned hereby directs that the Common Shares subscribed for be
registered and delivered as follows:

 

Name in Full

Address (include Postal/Zip Code)

Number of Common Shares

  

 

As at the time of exercise hereunder, the undersigned Warrantholder represents,
warrants and certifies as follows (check one):

 



 

(A)

¨ the undersigned Warrantholder at the time of exercise of the Warrant is not in
the United States, is not a “U.S. person” as defined in Regulation S under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”),
and is not exercising the Warrant for the account or benefit of a U.S. person or
a person in the United States (as defined in Regulation S), and did not execute
or deliver this subscription form in the United States; OR

 

 

 

 

(B)

¨ the undersigned Warrantholder is resident in the United States, is a U.S.
person, or is exercising the Warrant for the account or benefit of a U.S. person
or a person in the United States (a “U.S. Holder”), and is an “accredited
investor”, as defined in Rule 501(a) of Regulation D under the U.S. Securities
Act (a “U.S. Accredited Investor”), and has completed the U.S. Accredited
Investor Status Certificate in the form attached to this subscription form; OR

 

 

 

 

(C)

¨ if the undersigned Warrantholder is a U.S. Holder, the undersigned
Warrantholder has delivered to the Corporation and the Corporation’s transfer
agent, if applicable, an opinion of counsel (which will not be sufficient unless
it is in form and substance satisfactory to the Corporation) or such other
evidence satisfactory to the Corporation to the effect that with respect to the
common shares to be delivered upon exercise of the Warrant, the issuance of such
securities has been registered under the U.S. Securities Act and applicable
state securities laws, or an exemption from the registration requirements of the
U.S. Securities Act and applicable state securities laws is available.



 



  

  



- A2 -

 

“United States” and “U.S. person” are as defined in Rule 902 of Regulation S
under the U.S. Securities Act (“Regulation S”).

 

If the undersigned has checked box (A) immediately above the undersigned:

 



 

(a)agrees not to engage in hedging transactions with regard to the Common Shares
prior to the expiration of the six-month distribution compliance period set
forth in Rule 903(b)(3) of Regulation S;

 

 

 

 

(b)acknowledges that the Common Shares issuable upon exercise of the Warrants
are “restricted securities” as defined in Rule 144 of the U.S. Securities Act,
and upon the issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the U.S. Securities Act or
applicable state securities laws and regulations, the certificates representing
the Common Shares shall bear the applicable restrictive legends substantially in
the forms set forth in sections 10.2 and 10.3 of the Warrant Certificate, as
applicable;

 

 

 

 

(c)agrees not to resell the Common Shares except (i) pursuant to registration
under the U.S. Securities Act and any applicable state securities laws, (ii)
pursuant to an available exemption from registration under the U.S. Securities
Act and any applicable state securities laws, or (iii) pursuant to the
provisions of Regulation S of the U.S. Securities Act; and

 

 

 

 

(d)subject to compliance with the Corporation’s constating documents and any
other applicable agreements between the undersigned and the Corporation, the
undersigned acknowledges that the Corporation shall refuse to register any
transfer of the Common Shares not made in accordance with the provisions of
Regulation S, pursuant to registration under the U.S. Securities Act and any
applicable state securities laws, or pursuant to an available exemption from
registration under the U.S. Securities Act and any applicable state securities
laws.



 

Note: Certificates representing Common Shares will not be registered or
delivered to an address in the United States unless box (B) or (C) immediately
above is checked.

 

If the undersigned Warrantholder has indicated that the undersigned
Warrantholder is a U.S. Accredited Investor by marking box (B) above, the
undersigned Warrantholder additionally represents and warrants to the
Corporation that:

 



 

1the undersigned Warrantholder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Common Shares, and the undersigned is able to bear the
economic risk of loss of his or her entire investment;

 

 

 

 

2.the undersigned is: (i) purchasing the Common Shares for his or her own
account or for the account of one or more U.S. Accredited Investors with respect
to which the undersigned is exercising sole investment discretion, and not on
behalf of any other person; (ii) is purchasing the Common Shares for investment
purposes only and not with a view to resale, distribution or other disposition
in violation of United States federal or state securities laws; and (iii) in the
case of the purchase by the undersigned of the Common Shares as agent or trustee
for any other person or persons (each a “Beneficial Owner”), the undersigned
Warrantholder has due and proper authority to act as agent or trustee for and on
behalf of each such Beneficial Owner in connection with the transactions
contemplated hereby; provided that: (x) if the undersigned Warrantholder, or any
Beneficial Owner, is a corporation or a partnership, syndicate, trust or other
form of unincorporated organization, the undersigned Warrantholder or each such
Beneficial Owner was not incorporated or created solely, nor is it being used
primarily to permit purchases without a prospectus or registration statement
under applicable law; and (y) each Beneficial Owner, if any, is a U.S.
Accredited Investor; and



 



  

  



- A3 -

 



 

3.the undersigned has not exercised the Warrants as a result of any form of
general solicitation or general advertising (as such terms are used in Rule 502
of Regulation D under the U.S. Securities Act), including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media, or broadcast over radio, television, the Internet or other
form of telecommunications, or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising.



 

If the undersigned has indicated that the undersigned is a U.S. Accredited
Investor by marking box (B) above, the undersigned also acknowledges and agrees
that:

 



 

1.the Corporation has provided to the undersigned the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering, and the undersigned has had access to such information concerning the
Corporation as the undersigned has considered necessary or appropriate in
connection with the undersigned’s investment decision to acquire the Common
Shares;

 

 

 

 

2.if the undersigned decides to offer, sell or otherwise transfer any of the
Common Shares, the undersigned must not, and will not, offer, sell or otherwise
transfer any of such Common Shares directly or indirectly, unless:



 



 

(a)the sale is to the Corporation;

 

 

 

 

(b)the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

 

 

 

 

(c)the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder, if available, and
in accordance with any applicable state securities or “blue sky” laws; or

 

 

 

 

(d)the Common Shares are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities,

 

 

 

 

and in the case of (c) and (d) above, it has prior to such sale furnished to the
Corporation and the Corporation’s registrar and transfer agent an opinion of
counsel of recognized standing in form and substance reasonably satisfactory to
the Corporation and the Corporation’s registrar and transfer agent;



 



 

3.the Common Shares are “restricted securities” under applicable federal
securities laws and that the U.S. Securities Act and the rules of the United
States Securities and Exchange Commission provide in substance that the
undersigned may dispose of the Common Shares only pursuant to an effective
registration statement under the U.S. Securities Act or an exemption therefrom;



 



  

  



- A4 -

 



 

4.the Corporation has no obligation to register any of the Common Shares;

 

 

 

 

5.the certificates representing the Common Shares (and any certificates issued
in exchange or substitution for the Common Shares) will bear a legend stating
that such securities have not been registered under the U.S. Securities Act or
the securities laws of any state of the United States, and may not be offered
for sale or sold unless registered under the U.S. Securities Act and the
securities laws of all applicable states of the United States, or unless an
exemption from such registration requirements is available;

 

 

 

 

6.the legend may be removed by delivery to the Corporation’s registrar and
transfer agent and the Corporation of an opinion of counsel, of recognized
standing reasonably satisfactory to the Corporation, that such legend is no
longer required under applicable requirements of the U.S. Securities Act or
state securities laws;

 

 

 

 

7.there may be material tax consequences to the undersigned of an acquisition or
disposition of the Common Shares;

 

 

 

 

8.the Corporation gives no opinion and makes no representation with respect to
the tax consequences to the undersigned under United States, state, local or
foreign tax law of the undersigned’s acquisition or disposition of any Common
Shares;

 

 

 

 

9.funds representing the subscription price for the Common Shares which will be
advanced by the undersigned to the Corporation upon exercise of the Warrants
will not represent proceeds of crime for the purposes of the United States
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (the “PATRIOT Act”), and the undersigned
acknowledges that the Corporation may in the future be required by law to
disclose the undersigned’s name and other information relating to this exercise
form and the undersigned’s subscription hereunder, on a confidential basis,
pursuant to the PATRIOT Act. No portion of the subscription price to be provided
by the undersigned (i) has been or will be derived from or related to any
activity that is deemed criminal under the laws of the United States of America,
or any other jurisdiction, or (ii) is being tendered on behalf of a person or
entity who has not been identified to or by the undersigned, and it shall
promptly notify the Corporation if the undersigned discovers that any of such
representations ceases to be true and provide the Corporation with appropriate
information in connection therewith; and

 

 

 

 

10.the undersigned consents to the Corporation making a notation on its records
or giving instructions to any transfer agent of the Corporation in order to
implement the restrictions on transfer set forth and described in this
subscription form or the Warrant Certificate.



 

In the absence of instructions to the contrary, the securities or other property
will be issued in the name of or to the Warrantholder hereof and will be sent by
first class mail to the last address of the Warrantholder appearing on the
register maintained for the Warrants.

 

[Signature page follows]

 

  

  



- A5 -

 

DATED this _________ day of _______________, 20___.

 

In the presence of:

 



 

 

 

 

Signature of Witness

 

Signature of Warrantholder

 

 

 

 

 

 

 

 

 

Witness’s Name

 

Name and Title of Authorized Signatory for the Warrantholder

 



 

Please print below your name and address in full.

 



Legal Name

 

 

 

Address

 

 

 

 

 



 

INSTRUCTIONS FOR SUBSCRIPTION

 

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant Certificate without alteration. If the
certificates representing the Common Shares to be issued upon exercise of the
Warrants differs from the registration of the Warrant Certificates the signature
of the registered Warrantholder must be guaranteed by an authorized officer of a
Canadian chartered bank, or of a major Canadian trust company, or by a medallion
signature guarantee from a member recognized under the Signature Medallion
Guarantee Program, or from a similar entity in the United States, if this
transfer is executed in the United States, or in accordance with industry
standards

 

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Corporation.

 

If the Warrant Certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

__________

 

  

  



 

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

 

In connection with the exercise of certain outstanding warrants of BODY AND MIND
INC. (the “Company”) by the Warrantholder, the Warrantholder hereby represents
and warrants to the Company that the Warrantholder, and each beneficial owner
(each a “Beneficial Owner”), if any, on whose behalf the Warrantholder is
exercising such warrants, satisfies one or more of the following categories of
Accredited Investor (please write “W/H” for the undersigned Warrantholder, and
“B/O” for each beneficial owner, if any, on each line that applies):

 



_______ (1)

Any bank as defined in Section 3(a)(2) of the United States Securities Act of
1933, as amended (the “U.S. Securities Act”), or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the U.S.
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934; any insurance company as defined in Section 2(a)(13) of
the U.S. Securities Act; any investment company registered under the U.S.
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the U.S.
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of US$5,000,000; any employee benefit plan within the
meaning of the U.S. Employee Retirement Income Security Act of 1974 if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of US$5,000,000, or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors” (as
such term is defined in Rule 501 of Regulation D of the U.S. Securities Act);

 

 

_______ (2)

Any private business development company as defined in Section 202(a)(22) of the
U.S. Investment Advisers Act of 1940;

 

 

_______ (3)

Any organization described in Section 501(c)(3) of the U.S. Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of US$5,000,000;

 

 

_______ (4)

Any trust with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person (being defined as a person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment);



 

  

  



- 2 -

 

_______ (5)

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase, exceeds US$1,000,000 (for the purposes
of calculating net worth, (i) the person’s primary residence shall not be
included as an asset; (ii) indebtedness that is secured by the person’s primary
residence, up to the estimated fair market value of the primary residence at the
time of this certification, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of this certification
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence shall be included as a liability);

 

 

_______ (6)

A natural person who had annual gross income during each of the last two full
calendar years in excess of US$200,000 (or together with his or her spouse in
excess of US$300,000) and reasonably expects to have annual gross income in
excess of US$200,000 (or together with his or her spouse in excess of
US$300,000) during the current calendar year, and no reason to believe that his
or her annual gross income will not remain in excess of US$200,000 (or that
together with his or her spouse will not remain in excess of US$300,000) for the
foreseeable future;

 

 

_______ (7)

Any director or executive officer of the Company; or

 

 

_______ (8)

Any entity in which all of the equity owners meet the requirements of at least
one of the above categories (if this alternative is selected you must identify
each equity owner and provide statements for each demonstrating how they qualify
as an accredited investor).

__________

 



  

  



 

Schedule B

 

FORM OF TRANSFER

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO TRANSFER THIS WARRANT TO

PURCHASE COMMON SHARES ISSUED ON MAY 17, 20197

(THE “WARRANT”)

 

To:                     Body and Mind Inc. (the “Corporation”)

 

FOR VALUE RECEIVED, the undersigned (the “Transferor”) hereby sells, assigns and
transfers unto __________________________________ (the “Transferee”)
________________ Warrants exercisable for common shares of the Corporation
registered in the name of the Transferor on the register of the Corporation.

 

The Transferor hereby directs that the Warrants hereby transferred be issued and
delivered as follows:

 

NAME IN FULL

ADDRESS

NUMBER OF WARRANTS

 

 

The Transferor irrevocably constitute and appoint ______________________ as
attorney to make such transfer on the books of Body and Mind Inc., maintained
for the purpose, with full power of substitution in the premises.

 

The undersigned hereby certifies that (check either A or B, as applicable):

 



____ (A)

if the Transferee is (i) a U.S. person, (ii) a person in the United States, or
(ii) a person who is acting for the account or benefit of a U.S. person or a
person in the United States, the transfer of the Warrants is being completed
pursuant to an exemption from the registration requirements of the U.S.
Securities Act and any applicable state securities laws, in which case the
Transferor has delivered or caused to be delivered a written opinion of U.S.
legal counsel or recognized standing in form and substance reasonably acceptable
to the Corporation and the transfer agent to such effect; OR

 

 

____ (B)

the transfer of the Warrants is being made outside the United States in
accordance with Rule 904 of Regulation S (“Regulation S”) under the U.S.
Securities Act, and in compliance with all local laws and regulations, and the
undersigned has delivered or caused to be delivered an opinion of counsel of
recognized standing in form and substance satisfactory to the Corporation and
the transfer agent to the effect that such sale is being made in compliance with
Rule 904 of Regulation S and in accordance will all local laws and regulations.



 

“United States” and “U.S. person” are as defined in Regulation S under the U.S.
Securities Act.

 

  

  



- 2 -

 

DATED this _______ day of ___________________, 20___.

 

Signature of Transferor guaranteed by:

 



 

 

 

 

Medallion Signature Guarantee

Stamp of Transferor

 

Signature of Transferor

 

 

 

 

 

 

 

 

 

 

 

(print name of Transferor)

 

 

 

 

 

Authorized Officer

 

 

 

 

 

(if applicable, print name of signatory and office)

 

 

 

 

 

Name of Institution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of Transferor

 



 

INSTRUCTIONS FOR TRANSFER:

 



1.The signature of the Holder must be the signature of the person appearing on
the face of this Warrant Certificate in every particular without any changes
whatsoever.

 

 

2.If the Transfer Form is signed on behalf of a corporation, partnership,
association, or by an agent, trustee, executor, administrator, curator,
guardian, attorney or any person acting in a judicial or representative
capacity, the certificate must be accompanied by evidence of authority to sign
satisfactory to the Corporation.

 

 

3.The signature on the Transfer Form must be guaranteed by one of the following
methods:

 

 

In Canada and the US: a Medallion Guarantee obtained from a member of an
acceptable Medallion Guarantee Program (STAMP,SEMP or MSP). Many banks, credit
unions and broker dealers are members of a Medallion Guarantee Program. The
guarantor must affix a stamp in the space above bearing the actual words
“Medallion Guaranteed”.

 

 

In Canada: a Signature Guarantee obtained from a major Canadian Schedule I bank
that is not a member of a Medallion Guarantee Program. The guarantor must affix
a stamp in the space above bearing the actual words “Signature Guaranteed”.

 

 

Outside Canada and the US: Holders must obtain a guarantee from a local
financial institution that has a corresponding affiliate in Canada or the US
that is a member of an acceptable Medallion Guarantee Program. The corresponding
affiliate must overguarantee the guarantee provided by the local financial
institution.

 

 

4.Warrants shall only be transferable in accordance with all applicable laws.



 



  

  



- 3 -

 

TRANSFEREE ACKNOWLEDGMENT

 

The undersigned transferee (the “Transferee”) acknowledges and agrees that the
Warrants may not be offered, sold, pledged or otherwise transferred in the
absence of: (a) an effective registration statement under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) and the
applicable laws of any such state, relating thereto; or (b) an exemption from
the registration requirements of the U.S. Securities Act and applicable state
securities laws. Each Warrant Certificate, and each certificate representing
Common Shares issuable upon exercise thereof, shall contain legends on the face
thereof, in the appropriate form, setting forth the restrictions on transfer
referred to in the Warrant Certificate, unless in the opinion of counsel for the
holder thereof (which is in form and substance satisfactory to the Corporation
and its transfer agent), the securities represented thereby are not, at such
time, required by law to bear such legend, or in the case of the Common Shares,
are transferred pursuant to an effective registration statement under the U.S.
Securities Act and the applicable state securities laws. The holder acknowledges
and agrees that the Warrants represented by this Warrant Certificate, and the
Common Shares issuable upon exercise thereof, constitute “restricted securities”
under the U.S. Securities Act.

 

If the Transferee acquires the Warrants pursuant to a resale transaction
pursuant to Rule 904 of Regulation S under the U.S. Securities Act, then the
Transferee acknowledges that the Warrants still continue to be deemed restricted
securities and will continue to bear restrictive legends.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing restrictive legends shall also bear such legends unless in
the opinion of counsel for the holder thereof (which is in form and substance
satisfactory to the Corporation and its transfer agent), the securities
represented thereby are not, at such time, required by law to bear such legends.

 

The Transferee acknowledges that it shall notify the Corporation prior to any
exercise or deemed exercise of the Warrants if the representations, warranties
and certifications contained in the Form of Transfer are no longer true and
correct.

 

Dated the ___ day of ________________, 20___.

 

 

 

In the presence of:

(Signature of Transferee)

 

 

 

 

 

 

 

 

(Witness)

 

(Name of Transferee – Please print)

 

 

 

 

 

 

 

 

(Name of Witness – Please print)

 

(Name and Capacity of Authorized Representative – please print)

 

 

The Warrants and the Common Shares issuable upon exercise of the Warrants shall
only be transferable in accordance with all applicable laws. The Warrants may
only be exercised in the manner required by the Warrant Certificate and the
subscription form attached thereto. Any securities acquired pursuant to this
exercise of Warrants shall be subject to applicable hold periods and any
certificate representing such securities may bear restrictive legends.

__________

 



  



 